Citation Nr: 1146509	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-37 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II. 

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from October 1963 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a decision dated in April 2003, the RO denied service connection for diabetes mellitus, type II; the Veteran did not appeal the April 2003 decision within one year of being notified.

2.  The evidence added to the record since April 2003, when viewed by itself or in the context of the entire record relates to an unestablished fact that is necessary to substantiate the claim for service connection for diabetes mellitus, type II.

3.  The Veteran served aboard the U.S.S. Morton, which is not documented to have operated within Vietnam's in-land waterways.  

4.  Diabetes mellitus was first diagnosed many years after service; and, there is no persuasive medical evidence or opinion of a medical relationship or nexus between diabetes mellitus and service.

5.  The preponderance of the evidence is against a finding that hypertension is related to service.





CONCLUSIONS OF LAW

1.  The April 2003 RO decision that denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the April 2003 RO decision is new and material and the requirements to reopen a claim of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

3.  Diabetes mellitus, type II, was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Hypertension was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection for diabetes mellitus, type II, and therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with and any defect in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.    

As to the remaining claims for service connection, the Board observes that notice letters provided to the Veteran in December 2005, prior to initial adjudication, fully addressed all notice elements described above regarding direct service connection.  He was specifically advised of the need to submit evidence showing that his diabetes mellitus, type II and hypertension were related to his active service.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  The Board acknowledges that the notice letter did not adequately address the issue of secondary service connection; however, the Board finds that the Veteran is not prejudiced by this discrepancy as he has claimed that his hypertension is due to his diabetes mellitus, type II, and the Board has found that his diabetes mellitus type II is not service-connected.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the present case, the RO associated the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and Social Security Administration (SSA) disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.   

Further, the Board acknowledges that although the RO issued a statement of the case (SOC) following SSA records received in August 2007, the RO did not issue a supplemental statement of the case (SSOC) following receipt of the SSA disability records received in December 2007.  However, the Board finds that the Veteran is not prejudiced by this action as the RO reviewed the records and determined that they were not pertinent to his claims.  The RO informed the Veteran of its decision in March 2008 and the Veteran did not respond. 

Next, a VA opinion with respect to the issue regarding service connection of diabetes mellitus, type II, was obtained in August 2007.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA opinion obtained in this case to be thorough and adequate upon which to base a decision with regard to his claim.  It considers all of the pertinent evidence of record, to include the Veteran's private physician's June 2007 opinion letter and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that no VA examination was undertaken regarding the claim for service connection of hypertension.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the absence of in-service evidence of chronic manifestations of the disorder on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination for the hypertension claim would unduly delay resolution.

Further, the Veteran has claimed that his hypertension is secondary to his diabetes mellitus, type II, which as explained below is not a service-connected disability.  Additionally, there are no statements as to continuity of symptomatology to be considered in making the determination not to provide a VA examination.  Specifically, a private hospital discharge record dated in October 1991 diagnosed transient hypotension and included a note that there was no past history of hypertension.  Next, a private November 1993 treatment record indicated a diagnosis of hypertension.  In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claim.  Therefore, remand for a VA examination is not warranted and the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran is claiming service connection for diabetes mellitus, type II, which was initially denied in April 2003 by the RO because the evidence did not show that the Veteran was exposed to herbicides in service and the current disorder was not otherwise related to service.  He did not appeal and the decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).  In November 2005, he filed to reopen his claim and it was subsequently denied in May 2007 because the evidence was not found to be new and material.  Subsequently, the Veteran submitted new and material evidence in the form of a private nexus opinion in support of his claim in June 2007, prior to the expiration of the appeal period following the May 2007 rating decision.  See 38 C.F.R. § 3.156(b) (2011).  The RO developed the claim further by obtaining a VA medical opinion in August 2007.  The claim was readjudicated and denied by the RO in the November 2007 statement of the case (SOC) for lack of a nexus between the current disorder and service.  Indeed, despite the positive private nexus opinion, the RO placed more probative value on the negative VA medical opinion.  The issue is presently on appeal.               

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The evidence of record at the time of the last final denial in April 2003 included the Veteran's lay statements, private treatment records, and service treatment records.  

The evidence added to the record since the April 2003 decision consists of VA outpatient treatment records, SSA disability records, a private nexus opinion that the Veteran's diabetes mellitus type II is likely related to an abnormal glucose reading in service, and a VA medical opinion that the diabetes mellitus type II is not related to the abnormal glucose reading in service and further that the abnormal glucose reading is not an indication of a diagnosis of diabetes mellitus, type II.  As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2011).  

The new private medical evidence supports the Veteran's contention that his current disorder is related to service.  The new evidence, when combined with the evidence of record, relates to unestablished facts necessary to substantiate the claim, that of a current disability, in-service occurrence, and a possible causal connection to service.  Specifically, one piece of the new medical evidence suggests a positive nexus between the Veteran's current diabetes mellitus, type II, and his active service, which would trigger the need for an examination if it were being reviewed de novo basis.  As such, it is found to be material.  Accordingly, the Veteran's request to reopen the claim for service connection for diabetes mellitus, type II, is granted.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

	Diabetes Mellitus, type II

Before turning to the merits of the Veteran's claim, the Board must determine if it would be prejudicial to the Veteran to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the record shows that although the RO declined to reopen the Veteran's claim in its May 2007 decision, it considered the claim on the merits in its November 2007 SOC following receipt of the Veteran's private physician's opinion dated in June 2007.  To that extent, the Veteran and his representative have consistently argued the merits of the claim.  The Board therefore finds that it would not be prejudicial to the Veteran for the Board to address the merits of his claim.

Post-service treatment records reflect that the Veteran has reported that he was diagnosed with diabetes mellitus, type II, as early as October 1992.  Post-service treatment records confirm that he does in fact have a current disability of diabetes mellitus, type II, even though the records from the October 1992 diagnosis are not available.  Therefore, Shedden element (1) has been met. 

In support of Shedden element (2), the Veteran has claimed in-service exposure to Agent Orange as well as an abnormal blood sugar reading in service.  Regarding the Agent Orange exposure, he has claimed that he should be presumptively entitled to service connection because he was on a ship in the waters of Vietnam.  Specifically, the Veteran claims that he was exposed to Agent Orange while serving aboard a ship off of the coast of Vietnam.  Development completed by the RO indicates that the Veteran did in fact serve aboard the U.S.S. Morton off the coast of Vietnam.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  However, in January 2010, VA released a Compensation and Pension (C&P) bulletin indicating that a number of offshore "blue water" naval vessels conducted operations on the inland "brown water" rivers and delta areas of Vietnam.  The Bulletin went on to indicate that if a Veteran was on board one of the specifically named vessels that engaged in brown water service, during a specific time period, then the Veteran may be presumed to have been exposed to herbicides. 

In this case, personnel records indicate that the Veteran has served aboard several ships around the world.  In particular, records indicate that he served aboard the U.S.S. Morton in the waters off the shores of Vietnam.  Unfortunately, the January 2010 C&P Bulletin did not identify the U.S.S. Morton as having operated in brown water or to have been docked to land.  The Veteran does not contend that he went ashore during his service there.  Therefore, it is not presumed that he was exposed to herbicides during service.  As such, service connection on a presumptive basis is not warranted. 

Regarding direct service connection, the Veteran has claimed that his service treatment records indicate high blood glucose readings and that he should have been diagnosed with diabetes mellitus, type II during service.  As a private physician and VA physician have reviewed the service treatment records and found that a November 1977 treatment record indicated a finding of high blood glucose level in November 1977, Shedden element (2) has been met. 

The Board has considered whether the Veteran is entitled to service connection on the basis of continuity of symptomatology.  However, the evidence does not demonstrate continuous high blood glucose levels.  Further, the Veteran has consistently reported that he was diagnosed with diabetes mellitus, type II in October 1992 and he has not reported that he experienced symptoms prior to that time. 

Service connection is also available when a nexus is shown between service and the current complaints.  In this case, the evidence contains conflicting opinions regarding a relationship to service.  For the following reasons, the Board places a higher probative value on the VA opinion and finds that Shedden element (3) has not been met.  

Weighing in favor of the Veteran's claim is a private physician's (Dr. C.) opinion dated in June 2007.  In the letter, Dr. C. states that the Veteran had diabetes mellitus, type II in service as indicated by the abnormally high November 1977  blood glucose reading.  Specifically, the November 1977 service treatment record indicated readings as follows: glucose fasting 88, one-half hour 156, one hour 157, two hours 145, and three hours 148.  

Weighing against the Veteran's claim is the August 2007 VA opinion in which the VA examiner considered the private opinion (along with service treatment records and the claims file) and concluded that the November 1977 blood glucose reading could not be relied upon to demonstrate a diagnosis of diabetes mellitus, type II.  Specifically, the VA examiner set forth the scientifically accepted standards regarding diagnoses of diabetes mellitus, type II.  According to the American Diabetes Association, a normal fasting plasma glucose reading is less than 100 mg/dl and a normal two hour glucose during OGTT is less than 140 mg/dl.  In this case, the Veteran had a normal fasting plasma glucose reading in November 1977, of 88; however his two hour glucose reading was 145.  The VA examiner conceded that the two hour reading indicated impaired glucose tolerance but that in order to confirm a diagnosis of diabetes, the Veteran's glucose should have been measured the following day.  A review of the service treatment records indicates that the Veteran's glucose was not measured the following day.  Further, the VA examiner opined that the one-half hour, one hour, and three hour readings should not be used to determine whether the Veteran had diabetes mellitus, type II as the American Diabetes Association does not use those measurements in its guidelines. 

The Board finds both of the physicians are competent to offer an opinion regarding the etiology of the Veteran's diabetes mellitus, type II, and both physicians are credible.  However, the Board places a higher probative value on August 2007 VA opinion as it cites the specific guidelines for establishment of a diagnosis of diabetes mellitus, type II and contrasts the Veteran's records with those guidelines to reach the opinion that there is no indication that the Veteran's diabetes mellitus, type II began in service or that his abnormal reading is an indication that the current diagnosis of diabetes mellitus, type II is related to service.  Further, the Board affords the June 2007 private opinion little probative value as Dr. C. did not reference a particular objective standard in reaching his conclusion.  Additionally, the August 2007 VA examiner indicated that Dr. C.'s opinion is not substantiated by accepted medical literature.    

Additionally, the Board has considered a February 1977 service treatment record that references a "FBS" of 110 and contains a recommendation that the Veteran lose weight.  It is unclear whether the abbreviation is intended to indicate a measurement regarding the Veteran's fasting blood sugar as the record also discusses the Veteran's cataracts, which the Veteran has not related to his diabetes mellitus, type II.  Notably, there is no indication of a suspicion of diabetes mellitus, type II in the February 1977 record, or a retest of fasting blood sugar the following day.  Neither the Veteran's private physician nor the VA examiner cited the February 1977 record as an indication of an abnormal blood sugar test.  Therefore, the Board finds the record does not support the Veteran's claim.  

The Board has also considered the Veteran's statements regarding the etiology of his current diabetes mellitus, type II and that it must be related to the high blood glucose reading in service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

The Veteran is competent to report the fact that he was told that he was diagnosed with diabetes mellitus, type II, in October 1992 and that Dr. C. has related his diabetes mellitus, type II to service, because these reports require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, despite finding the Veteran competent to relate these reports, and even that his reports are credible; the Board affords his statements no probative value.  

As outlined above, the Board places a higher probative value on the opinion of the VA medical professional who reviewed the Veteran's medical history, to include the positive private nexus opinion, and opined that the Veteran's diabetes mellitus, type II, is not related to the high blood glucose reading in service.  The medical professional explained an objective, rational basis for this opinion, outlined above.  Therefore, the Veteran's statements regarding the claimed etiology of his diabetes mellitus, type II, are found to lack any probative value.

Based on the foregoing, service connection for diabetes mellitus, type II, must be denied.  

	Hypertension

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As an initial matter, the Veteran has primarily claimed service connection for hypertension as due to diabetes mellitus, type II, which as explained above, has been found to be not service-connected.  Therefore, his claim for secondary service connection fails as Wallin element (2) has not been met.  Nevertheless, the Board has considered his claim on a direct basis as well and for the foregoing reasons, finds that the claim must fail on a direct basis as well. 

The Board finds that the Veteran has a current diagnosis of hypertension as a November 1993 private treatment record indicated a diagnosis of hypertension.  Further, Dr. C.'s June 2007 letter indicates of a current diagnosis of high blood pressure.  Therefore, Shedden element (1) has been met. 

Next, however, Shedden element (2) has not been met as service treatment records do not reveal a diagnosis of hypertension or findings of high blood pressure, at any time.  The Veteran does not contend otherwise. 

Moreover, the evidence of record does not relate the Veteran's hypertension to service.  In reaching this conclusion, the Board has reviewed the Veteran's VA outpatient treatment records, SSA disability records, private treatment records and the Veteran's statements.  As noted above, private treatment records and the Veteran's statements only offer opinions regarding a relationship between the Veteran's hypertension and diabetes mellitus, type II, not service.  

Notably, the Veteran does not contend that he has had continuity of hypertension symptomatology since service.  In fact, an October 1991 private treatment record indicates that the Veteran reported that he had no prior history of hypertension. 

Therefore, the Board finds that Shedden element (3) has not been met.  Based on the foregoing, service connection for hypertension must be denied.  






ORDER


New and material evidence having been received, the application to reopen a claim of entitlement to service connection for diabetes mellitus, type II, is granted.  

Service connection for diabetes mellitus, type II, is denied. 

Service connection for hypertension, is denied. 


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


